PER CURIAM
At issue is the propriety of a summary final judgment. We conclude that genuine issues of material fact exist and, therefore, we reverse.
The dedication in the plat of the Coral Shopping Center contains the following language: “All thoroughfares are dedicated to the perpetual use of the public in fee simple forever.” The trial court interpreted this language to prohibit commercial tenants in the shopping center from utilizing valet parking in the common parking lot. In their answer to the complaint, the defendant/tenants asserted that their use of the parking lot is not inconsistent with the plat. Because the language in the plat is subject to different reasonable interpretations, and in view of the disputed testimony that valet parking promotes the best use of the parking lot, we conclude that the pleadings and evidence before the trial court raise genuine issues of material fact concerning the proper interpretation of the dedication. Consequently, summary judgment was improper. See Cove Club Investors, Ltd. v. Sandalfoot Associates, 425 So.2d 559 (Fla. 4th DCA 1982), petition for rev. denied, 436 So.2d 100 (Fla.1983); see also Kirsh v. Mannen, 393 So.2d 63 (Fla. 3d DCA 1981); Eaton v. Madsen, 388 So.2d 1275 (Fla. 4th DCA 1980); Sarasota County v. Stanton Investment Co. of Missouri, 283 So.2d 152 (Fla. 2d DCA 1973).
DOWNEY, HURLEY and DELL, JJ., concur.